Citation Nr: 0928285	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-38 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2004 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Huntington, West Virginia.  

In December 2007, the Board denied entitlement to service 
connection for bronchial asthma, and remanded the claim of 
entitlement to service connection for a total disability 
evaluation based on individual unemployability due to service 
connected disorders.  The Veteran appealed.  In a December 
2008 order the United States Court of Appeals for Veterans 
Claims granted a joint motion for remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board observes that the instructions issued in 
December 2007 pertaining to the claim of entitlement to a 
total disability evaluation based on individual 
unemployability due to service connected disorders remain 
unfulfilled.  Hence, they are incorporated herein, and the 
AMC/RO are directed to complete them forthwith.

With respect to the claim of entitlement to service 
connection for bronchial asthma, the joint motion directed 
that VA undertake further development in an attempt to verify 
the appellant's claim of in-service exposure to asbestos.  

Accordingly, this case is REMANDED for the following actions:

1.  The Veteran should be contacted and 
requested to provide a detailed report 
outlining any and all in-service duties 
or circumstances during which he believes 
that he was exposed to asbestos.  
Supporting evidence which would 
corroborate his claim of in-service 
exposure should also be submitted.

2.  After affording the appellant an 
opportunity to respond, the RO should 
contact the Navy Liaison at the National 
Personnel Records Center and request that 
a review of the appellant's personnel 
records be performed.  Thereafter, the 
liaison should express an opinion as to 
whether it is at least as likely as not 
that the Veteran was exposed to asbestos 
while on active duty.  In this regard, 
the liaison should note that the Veteran 
underwent recruit training at Naval 
Training Center Great Lakes from 
September 1965 to March 1966, and that he 
thereafter served from March 1966 to 
August 1968 on board the USS WALLER (DD 
466).  While attached to the WALLER the 
Veteran's rating was seaman, and he 
progressed from the rate of Seaman 
Apprentice to Seaman Third Class.  A 
complete rationale must be given for any 
opinion offered.  This development must 
be undertaken even if the Veteran fails 
to respond to an inquiry issued to 
fulfill instruction number one outlined 
above.

3.  If the National Personnel Records 
Center responds that it is at least as 
likely as not that the Veteran was 
exposed to asbestos in-service, or if the 
National Personnel Records Center 
responds that they cannot definitively 
determine that the appellant was exposed, 
then the RO should then schedule the 
appellant for a VA respiratory 
examination to be conducted by a board 
certified pulmonologist.  The claims 
folders must be made available to the 
examining physician for review.  
Following that examination, and a review 
of the claims folders, the physician must 
opine whether it is at least as likely as 
not that any currently diagnosed 
respiratory disorder, to include both 
bronchial asthma and claimed asbestosis, 
is related to any documented in-service 
exposure to asbestos.  If the physician 
finds that the Veteran does not suffer 
from an asbestos related disorder, the 
physician must address why he/she 
disagrees with the July 2004 opinion 
offered by a Dr. Lewis.  A complete 
rationale must be offered for any opinion 
submitted.  

4.  Thereafter the RO should review any 
medical examination report to ensure that 
it is in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.

5.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  Thereafter, the RO should 
readjudicate the claims.  If any benefit 
sought is not granted, the Veteran and 
his representative must be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

